                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


ANASTASIA TANNER,

                           Plaintiff,

                     v.

STATE FARM MUTUAL                              Case No. 3:19-cv-00253-SLG
AUTOMOBILE INSURANCE
COMPANY,

                           Defendant.


       ORDER RE MOTION FOR SIX-DAY EXTENSION TO SERVE EXPERT
                              REPORTS

          Before the Court at Docket 24 is Plaintiff Anastasia Tanner’s Motion for Six-

Day Extension to Serve Expert Reports. Defendant State Farm Mutual Automobile

Insurance Co. responded in opposition at Docket 28. Plaintiff replied at Docket 29.

Oral argument was not requested and was not necessary to the Court’s

determination.

                                        BACKGROUND

          Plaintiff initiated this matter in the Superior Court for the State of Alaska,

Anchorage, on March 28, 2019, and Defendant removed the case to this Court on

September 18, 2019.1 On December 13, 2019, the parties filed their joint report




1   Docket 1 at 1.




            Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 1 of 9
for the Rule 26(f) planning meeting.2 On December 27, 2019, the Court entered

a Scheduling and Planning Order, which provided that expert reports were to be

disclosed by June 26, 2020, and which set trial to begin on February 1, 2021.3 On

May 13, 2020, at the parties’ request, the Court extended several pretrial

deadlines, including the deadline for expert reports, which was moved to August

25, 2020.4 Plaintiff now moves for a six-day extension of that August 25, 2020

deadline.5

                                        DISCUSSION

          Plaintiff asks the Court to grant a six-day extension to serve expert reports,

having served a report on August 31, 2020, instead of on August 25, 2020, as

required by the Order Extending Pretrial Deadlines at Docket 20.6 Counsel for

Plaintiff states that he erroneously informed Plaintiff’s expert that the deadline for

the report was August 28, 2020.7 Plaintiff contends that her expert was unable to

finish the report by the August 25, 2020 deadline due to other commitments and




2   Docket 15.
3   Docket 16 at 4, 8.
4   Docket 20 at 1.
5   Docket 24.
6   Docket 24 at 1–2.
7  Docket 24 at 1. Plaintiff contends that counsel conflated the July 28, 2020 deadline for
responsive supplemental expert witnesses with the due date for expert reports, as the two
deadlines are next to one another in the Court’s order extending pretrial deadlines. Docket 29 at
4.

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 2 of 9
            Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 2 of 9
provided his report to counsel on August 28, 2020.8              Counsel served it on

Defendant on Saturday, August 29, 2020.9 Plaintiff maintains that the delay is

harmless because it will not interfere with the February 2021 trial date and

represents that she is “happy to grant a reasonable extension to the defendant” to

depose her expert as needed.10 Plaintiff emphasizes that she had agreed to

Defendant’s earlier request for a 60-day extension to the deadline for expert

reports and now asks for a six-day extension of her own.11

          Defendant opposes the request, maintaining that Plaintiff has not

established good cause to modify the scheduling order and that Plaintiff’s counsel

has been “insistent in other matters on enforcing” scheduling deadlines.12

Defendant contends that “fail[ing] to properly calendar the deadline for disclosing

expert reports and advising their expert of the same is not ‘good cause’ for seeking

to extend the deadline after the fact,” analogizing to Haines v. Get Air Tucson.13

          In Haines, the defendant had repeatedly sought extensions throughout the

course of the multiyear litigation. After the fact discovery deadline had expired, the




8   Docket 24 at 2; Docket 29 at 4.
9   Docket 24 at 2; Docket 25 at 1–2, ¶¶ 2–5.
10   Docket 29 at 5.
11   Docket 29 at 9–10.
12   Docket 28 at 2.
13 Docket 28 at 2 (citing Case No. CV-15-00002-TUC-RM (EJM), 2018 U.S. Dist. LEXIS 228400,
at *7–8 (D. Ariz. Jan. 30, 2018)).

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 3 of 9
            Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 3 of 9
defendant then sought an extension of that deadline so as to depose the plaintiff

and his parents.14          The defendant represented that it needed an extension

“because it both forgot to calendar the dates in the revised scheduling order and

because it was waiting for Plaintiff’s counsel to provide dates and times for the

depositions.”15 The District Court for the District of Arizona denied the request,

emphasizing that the case had been pending in federal court for three years, during

which time the defendant “largely ignored the discovery deadlines set in the Court’s

original scheduling order.”16 The district court concluded that the defendant’s

“failure to diligently litigate this matter and then blame Plaintiff’s counsel for its own

failure to proactively schedule the deposition before the deadline expired does not

warrant an extension here.”17 In the instant case, unlike in Haines, Plaintiff has not

demonstrated an ongoing failure to diligently litigate this case.

           Defendant also cites to Patriot Rail Corporation v. Sierra Railroad Company,

a decision denying a request for extension of time to serve counter-defendants

under Federal Rule of Civil Procedure 4(m).18 But there, the party seeking the




14   Haines, 2018 U.S. Dist. LEXIS 227400, at *1 (D. Ariz. Jan. 30, 2018).
15   Id. at *6.
16   Id. at *8.
17   Id. at *9.
18Case No. 2:09-cv-0009-TLN-AC, 2013 U.S. Dist. LEXIS 98629, at *14–15 (E.D. Cal. July 12,
2013).

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 4 of 9
             Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 4 of 9
extension had “waited over four years to seek relief from the court for its failure to

serve counter-defendants.”19

          Finally, Defendant contends that under Federal Rule of Civil Procedure

37(c), expert witnesses cannot testify if their reports are untimely unless the delay

was “substantially justified or harmless,” and that here neither requirement is met.20

Defendant maintains that mixing up deadlines is not a substantial justification, and

that the mix-up is not harmless as they will have to “incur the expense of deposing

the witness and preparing to address his testimony and opinions at trial.”21

          Plaintiff responds that excluding her only expert under Rule 37 “would be an

unwarranted litigation ending sanction.”22 Plaintiff cites to Rimbert v. Eli Lilly and

Company, where the Tenth Circuit reversed a district court’s denial of the plaintiff’s

motion for a new scheduling order; the plaintiff sought the modification to identify

a substitute expert after the original expert was excluded from trial.23 Applying a

four-factor test governing review of the court’s refusal to enter a new scheduling

order, the Tenth Circuit concluded that under the “procedural oddities of the case,”




19   Id. at *18.
20   Docket 28 at 4.
21   Docket 28 at 4.
22   Docket 29 at 5.
23Docket 29 at 2–4 (discussing Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1253–54 (10th Cir.
2011)).

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 5 of 9
             Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 5 of 9
the district court had abused its discretion in refusing to grant the plaintiff an

opportunity to secure a new expert.24

          Plaintiff relies on two additional cases: Wong v. Regents of the University

of California from the Ninth Circuit25 and Sykes v. Melba Creek Mining, Inc. from

the Alaska Supreme Court.26 In Wong, the plaintiff sought to identify additional

expert witnesses after the relevant deadline on the basis that he could not have

anticipated needing those witnesses.27 The Ninth Circuit affirmed the district

court’s denial of the plaintiff’s request on the basis that the plaintiff should have

reasonably anticipated the need for the witnesses.28 The plaintiff in Wong also

argued that the district court’s denial of his request to supplement his expert

witness list violated Rule 37(c). Noting that the Rule 37 “excludes evidence from

an untimely disclosed witness unless ‘the parties’ failure to disclose the required

information is substantially justified or harmless,’” the Ninth Circuit concluded that

the district court had evidently found that the plaintiff’s failure to timely identify

witnesses was without substantial justification, and that the “[d]isruption to the

schedule of the court and other parties [was] not harmless.”29


24   Id. at 1253–54, 1256.
25   Docket 29 at 5 (citing 410 F.3d 1052 (9th Cir. 2005)).
26   Docket 29 at 6 (citing 952 P.2d 1164 (Alaska 1998)).
27   410 F.3d 1052, 1056 (9th Cir. 2005).
28   Id. at 1056, 1060.
29   Id. at 1062.

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 6 of 9
            Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 6 of 9
           In Sykes, the Alaska Supreme Court reversed a trial court’s order denying

the plaintiff’s motion to accept late witness lists, thereby precluding the plaintiff

from calling expert witnesses at trial.30 But here, the Court applies the Federal

Rules of Civil Procedure and looks to Ninth Circuit precedent on procedural law.31

           The Court evaluates Plaintiff’s request under Rule 16(b). “Once [a] district

court ha[s] filed a pretrial scheduling order pursuant to Federal Rule of Civil

Procedure 16 which establishe[s] a timetable,” Rule 16 controls.32 Pursuant to

Rule 16(b), a court’s pretrial scheduling order can only be modified “for good

cause.”33 The “good cause” inquiry “primarily considers the diligence of the party

seeking the amendment.”34 “The district court may modify the pretrial schedule ‘if

it cannot reasonably be met despite the diligence of the party seeking the

extension.’”35 While “prejudice to the party opposing the modification might supply

additional reasons to deny a motion, the focus of the inquiry is upon the moving

party’s reasons for seeking modification . . . [and] [i]f that party was not diligent,

the inquiry should end.”36



30   952 P.2d 1164, 1171 (Alaska 1998).
31   See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).
32   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992).
33   Fed. R. Civ. P. 16(b)(4); see also Mammoth Recreations, Inc., 975 F.2d at 608.
34   Mammoth Recreations, Inc., 975 F.2d at 609.
35   Id. (quoting Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment)).
36   Id.

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 7 of 9
            Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 7 of 9
       The Court finds that Plaintiff has demonstrated good cause to modify the

scheduling order to extend the deadline for expert reports by six days. While it is

unfortunate that Plaintiff’s counsel misinformed her expert about the deadline for

disclosures, upon realizing her error, Plaintiff was diligent in her efforts to meet the

deadline and was unable to do so as a result of the expert’s other commitments.

Defendant’s expectation that the parties will strictly abide by the Court’s orders is

certainly reasonable; however, Defendant received the expert report just days after

the deadline and has not demonstrated any prejudice as a result of this brief

delay.37

       The Court also declines to exclude the expert report as a sanction for

Plaintiff’s failure to comply with discovery deadlines. As the Ninth Circuit has

explained, Federal Rule of Civil Procedure 26(a)(2)(B) “requires the parties to

disclose the identity of each expert witness ‘accompanied by a written report

prepared and signed by the witness’” and Rule 37(c)(1) “gives teeth to these

requirements by forbidding the use at trial of any information required to be

disclosed by Rule 26(a) that is not properly disclosed.”38 However, the information

“may be introduced if the parties’ failure to disclose the required information is



37The Court is not persuaded that Defendant was harmed by the delay. Although it would likely
benefit if the Court excluded the expert and his report, Defendant did not allege any harm as a
result of the delay itself. Rather, Defendant alleges that it would be harmed if the Court did not
sanction Plaintiff for the delay by excluding the expert’s testimony.
38Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (footnote
omitted).

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 8 of 9
           Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 8 of 9
substantially justified or harmless.”39                  For the same reasons that the Court

concludes that there is good cause to modify the scheduling order, it finds that the

delayed disclosure was harmless.

                                            CONCLUSION

          In light of the foregoing, Plaintiff’s Motion for Six-Day Extension to Serve

Expert Reports at Docket 24 is GRANTED.

          DATED this 6th day of October, 2020, at Anchorage, Alaska.

                                                           /s/ Sharon L. Gleason
                                                           UNITED STATES DISTRICT JUDGE




39   Id. at 1106–07 (citing Fed. R. Civ. P. 37(c)(1)).

Case No. 3:19-cv-00253-SLG, Tanner v. State Farm
Order re Motion For Six-Day Extension to Serve Expert Reports
Page 9 of 9
            Case 3:19-cv-00253-SLG Document 31 Filed 10/06/20 Page 9 of 9
